 


Exhibit 10.2
exhibit102imagea01.jpg [exhibit102imagea01.jpg]
ARCHROCK, INC.
AWARD NOTICE AND AGREEMENT
TIME-VESTED RESTRICTED STOCK AWARD FOR NON-EMPLOYEE DIRECTORS
Archrock, Inc. (the "Company") has granted to you (the "Participant") shares of
restricted stock under the Archrock, Inc. 2013 Stock Incentive Plan (as may be
amended from time to time, the "Plan"), subject to the terms and conditions set
forth in this Award Notice and Agreement (the “Award Notice”) and the Plan.
Unless otherwise defined herein, capitalized terms used in this Award Notice
shall have the respective meanings ascribed to them in the Plan.
The material terms of your Award are as follows:
1.Award. You have been granted shares of the Company’s restricted stock (the
“Award” or “Restricted Stock") subject to these terms and conditions.


2.Grant Date. The Grant Date of your Award is the date on which this Award is
approved by the Board of Directors of the Company or an appropriate committee of
the Board of Directors.


3.Vesting. Your Award is subject to a vesting schedule. Subject to Section 4
below, twenty-five percent (25%) of the shares of Restricted Stock subject to
your Award will vest on each of the following dates: [•], [•], [•] and [•]
(each, a “Vest Date”); however, except as otherwise provided in Section 4 below,
you must remain in continued service as a Director of the Company at all times
from the Grant Date up to and including the applicable Vest Date for the
applicable portion of the Award to vest.


4.Termination of Service.
(a)    Subject to Section 4(b) below, if you incur a Termination of Service as a
Director for any reason other than due to your death or Disability as provided
in Section 4(b) below, the unvested portion of your Award will be automatically
forfeited on the date of such termination unless the Committee directs
otherwise.
(b)    If you incur a Termination of Service as a Director as a result of your
death or Disability, the unvested portion of your Award will immediately vest in
full and all restrictions applicable to your Award will cease as of that date.
5.Stockholder Rights. The Company will register the shares of Restricted Stock
in your name. You will have the right to vote your shares of Restricted Stock
and receive dividends, if any, with respect to your shares of Restricted Stock
(whether or not vested); however, the Company will withhold delivery of such
shares until they become vested.


6.Non-Transferability. Prior to vesting, you cannot sell, transfer, pledge,
exchange, hypothecate or otherwise dispose of your shares of Restricted Stock
except as otherwise set forth in the Plan.
7.No Right to Continued Service. Nothing contained in this Award Notice shall
confer upon you any right to continued service (as a member of the Board or
otherwise), or limit in any way the right of the Company to terminate or modify
the terms of your service at any time.




1

--------------------------------------------------------------------------------

 


8.Data Privacy. You consent to the collection, use, processing and transfer of
your personal data as described in this paragraph. You understand that the
Company and/or its Affiliates hold certain personal information about you
(including your name, address and telephone number, date of birth, social
security number, social insurance number, etc.) for the purpose of administering
the Plan (“Data”). You also understand that the Company and/or its Affiliates
will transfer this Data amongst themselves as necessary for the purpose of
implementing, administering and managing your participation in the Plan, and
that the Company and/or its Affiliates may also transfer this Data to any third
parties assisting the Company in the implementation, administration and
management of the Plan. You authorize them to receive, possess, use, retain and
transfer the Data, in electronic or other form, for these purposes. You also
understand that you may, at any time, review the Data, require any necessary
changes to the Data or withdraw your consent in writing by contacting the
Company. You further understand that withdrawing your consent may affect your
ability to participate in the Plan.


9.Withholding. The Company and its Affiliates may elect, with your consent, to
withhold a sufficient number of shares of Common Stock or amount of cash, as
applicable, that are otherwise issuable or payable to you pursuant to this Award
to satisfy any such withholding obligations


10.Plan Governs. This Award Notice is subject to the terms of the Plan, a copy
of which is available at no charge through your UBS account or which will be
provided to you upon request as indicated in Section 14. All the terms and
conditions of the Plan, as may be amended from time to time, and any rules,
guidelines and procedures which may from time to time be established pursuant to
the Plan, are hereby incorporated into this Award Notice, including, but not
limited to, Sections XV(I) (“Section 409A of the Code”) and XV(j) (“Clawback”)
thereof. In the event of a discrepancy between this Award Notice and the Plan,
the Plan shall govern.


11.Adjustment. This Award shall be subject to adjustment as provided in
Paragraph XIII of the Plan.


12.Modifications. The Company may, without your consent, make any change to this
Award Notice that is not adverse to your rights under this Award Notice or the
Plan.


13.Non-Solicitation/Confidentiality Agreement. The greatest assets of the
Company and its Affiliates (“Archrock” in this Section 13) are its employees,
directors, customers, and confidential information. In recognition of the
increased risk of unfairly losing any of these assets, Archrock has adopted this
Non-Solicitation/Confidentiality Agreement as set forth in this Section 13, the
terms of which you accept and agree to by accepting the Award.


a.In order to assist you with your duties as a member of the Board of Directors,
Archrock has provided and shall continue to provide you with access to
confidential and proprietary operational information and other confidential
information which is either information not known by actual or potential
competitors and third parties or is proprietary information of Archrock
(“Confidential Information”). Such Confidential Information shall include,
without limitation, information regarding Archrock’s customers and suppliers,
employees, business operations, product lines, services, pricing and pricing
formulae, machines and inventions, research, knowhow, manufacturing and
fabrication techniques, engineering and product design specifications, financial
information, business plans and strategies, information derived from reports and
computer systems, work in progress, marketing and sales programs and strategies,
cost data, methods of doing business, ideas, materials or information prepared
or performed for, by or on behalf of Archrock. You agree, during your service to
Archrock and at all times thereafter, not to use, divulge, or furnish or to make
accessible to any third party, company, or other entity or individual, without
Archrock’s written consent, any Confidential Information of Archrock, except as
required by your duties to Archrock. Notwithstanding the foregoing or anything
herein to the contrary, you understand that (a) nothing contained herein will
prohibit you from filing a charge with, reporting possible violations of federal
law or regulation to, participating in any investigation by, or cooperating with
any governmental agency or entity or making other disclosures that are protected
under the whistleblower provisions


2

--------------------------------------------------------------------------------

 


of applicable law or regulation; (b) nothing herein is intended to or will
prevent you from communicating directly with, cooperating with, or providing
information (including trade secrets) in confidence to, any federal, state or
local government regulator (including, but not limited to, the U.S. Securities
and Exchange Commission, the U.S. Commodity Futures Trading Commission, or the
U.S. Department of Justice) for the purpose of reporting or investigating a
suspected violation of law, or from providing such information to your attorney
or in a sealed complaint or other document filed in a lawsuit or other
governmental proceeding; and (c) pursuant to 18 USC Section 1833(b), you will
not be held criminally or civilly liable under any federal or state trade secret
law for the disclosure of a trade secret that is made: (i) in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney, and solely for the purpose of reporting or investigating a
suspected violation of law; or (ii) in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal.


b.You agree that whenever your service as a Director of Archrock ends for any
reason, (i) you shall return to Archrock all documents containing or referring
to Archrock’s Confidential Information as may be in your possession and/or
control, with no request being required; and (ii) you shall return all Archrock
computer and computer-related equipment and software, and all Archrock property,
files, records, documents, drawings, specifications, lists, equipment and other
similar items relating to Archrock’s business coming into your possession and/or
control during your service as a Director, with no request being required.


c.In connection with your acceptance of the Award under the Plan, and in
exchange for the consideration provided hereunder, and in consideration of
Archrock disclosing and providing access to Confidential Information, you agree
that you will not, during your service as a Director of Archrock, and for
eighteen (18) months thereafter, directly or indirectly, for any reason, for
your own account or on behalf of or together with any other person, entity or
organization, encourage, entice, solicit or otherwise induce any current
employee of Archrock (or person who was employed with Archrock in the 90 days
prior to your separation as a Director) to leave Archrock to join a Competitive
Business. A “Competitive Business” means a business that provides natural gas
compression services; maintenance, repair, recondition, or overhaul of natural
gas compression equipment; the sale of parts and components for natural gas
compression equipment; or any other business which Archrock may be engaged in at
the time of Participant’s separation from Archrock. With respect to the
enforcement of this Agreement in Louisiana this paragraph shall be enforceable
only in the Restricted Area as defined below.


d. In connection with your acceptance of the Award under the Plan, and in
exchange for the consideration provided hereunder, and in consideration of
Archrock disclosing and providing access to Confidential Information, you agree
that you will not, during your service as a director of Archrock, and for
eighteen (18) months thereafter, directly or indirectly, for your own account or
on behalf of or together with any other person, entity or organization, divert
or attempt to divert the business of a “Covered Customer” to a Competitive
Business in the Restricted Area or perform services for a Covered Customer on
behalf of a Competitive Business in the Restricted Area. “Restricted Area”
means: (i) for any Participant residing in Louisiana at the time this Agreement
is to be enforced against the Participant the Parishes in Louisiana of Acadia,
Beauregard, Bienville, Bossier, Caddo, Calcasieu, Cameron, Claiborne, De Soto,
East Baton Rouge, Evangeline, Iberia, Jefferson, Jefferson Davis, Lafayette,
Lafourche, Lincoln, Orleans, Plaquemines, Red River, Terrebonne, Vermilion,
Webster, and West Baton Rouge; and (ii) for a Participant residing in any state
other than Louisiana at the time this Agreement is to be enforced against the
Participant the Restricted Area shall be the Participant’s state of residence
and any other state in which Participant provided services to Archrock during
the twenty-four (24) month period immediately prior to Participant’s separation
from Archrock. “Covered Customer” means any customer of Archrock with whom the
Participant had contact in service to Archrock during the twenty-four (24) month
period immediately prior to Participant’s separation from service from Archrock
about whom Participant had access to Confidential Information.




3

--------------------------------------------------------------------------------

 


e.You agree that (i) the terms of this Section 13 are reasonable and constitute
an otherwise enforceable agreement to which the terms and provisions of this
Section 13 are ancillary or a part of; (ii) the consideration provided by
Archrock under this Section 13 is not illusory; (iii) the restrictions of this
Section 13 are necessary and reasonable for the protection of the legitimate
business interests and goodwill of Archrock; and (iv) the consideration given by
Archrock under this Section 13, including without limitation, the provision by
Archrock of Confidential Information to you, gives rise to Archrock’s interests
in the covenants set forth in this Section 13.


f.You and Archrock agree that it was both parties’ intention to enter into a
valid and enforceable agreement. You agree that if any covenant contained in
this Section 13 is found by a court of competent jurisdiction to contain
limitations as to time, geographic area, or scope of activity that are not
reasonable and impose a greater restraint than is necessary to protect the
goodwill or other business interests of Archrock, then the court shall reform
the covenant to the extent necessary to cause the limitations contained in the
covenant as to time, geographic area, and scope of activity to be restrained to
be reasonable and to impose a restraint that is not greater than necessary to
protect the goodwill and other business interests of Archrock.


g.In the event that Archrock determines that you have breached or attempted or
threatened to breach any term of this Section 13, in addition to any other
remedies at law or in equity Archrock may have available to it, it is agreed
that Archrock shall be entitled, upon application to any court of proper
jurisdiction, to a temporary restraining order or preliminary injunction
(without necessity of (i) proving irreparable harm, (ii) establishing that
monetary damages are inadequate, or (iii) posting any bond with respect thereto)
against you prohibiting such breach or attempted or threatened breach by proving
only the existence of such breach or attempted or threatened breach. You agree
that the period during which the covenants contained in this Section 13 are in
effect shall be computed by excluding from such computation any time during
which you are in violation of any provision of this Section 13.


h.You understand that this agreement is independent of and does not affect the
enforceability of any other restrictive covenants by which you have agreed to be
bound in any other agreement with Archrock.


i.Notwithstanding any other provision of this Award, the provisions of this
Section 13 shall be governed, construed and enforced in accordance with the laws
of the State of Texas, without giving effect to the conflict of law principles
thereof. Any action or proceeding seeking to enforce any provision of this
Section 13 shall be brought only in the courts of the State of Texas, or, if it
has or can acquire jurisdiction, in the United States District Court for the
Southern District of Texas, and the parties consent to the jurisdiction of such
courts in any such action or proceeding and waive any objection to jurisdiction
and venue laid therein. However, only with respect to the enforcement of this
Agreement in Louisiana, Louisiana law shall control and venue shall be in a
parish with appropriate jurisdiction in Louisiana.


14.    Additional Information. If you require additional information concerning
your Award, contact the Company’s Stock Plan Administrator at 281.836.8055 or at
mystock@archrock.com. You may also contact UBS at 713.654.4713.
15.    Participant Acceptance. If you agree with the terms and conditions of
this Award, please indicate your acceptance in UBS One Source by selecting
“Accept.” To reject the Award, select “Reject.” Please note that if you reject
the Award or do not accept the Award within 30 days of the Grant Date, the Award
will be forfeited.






4